Citation Nr: 0205494	
Decision Date: 05/28/02    Archive Date: 06/03/02

DOCKET NO.  99-04 337	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Pittsburgh, Pennsylvania


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the claim of service connection for hepatitis.

2.  Entitlement to an initial evaluation in excess of 30 
percent for posttraumatic stress disorder (PTSD).

3.  Entitlement to an increased rating for a low back 
disorder, currently rated 20 percent disabling.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

K. Osborne, Counsel


INTRODUCTION

The veteran had active military service from March 1969 to 
September 1970.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a March 1998 rating 
decision by the RO which denied the veteran's application to 
reopen the claim of service connection for hepatitis and 
denied the claim for an increased rating for a low back 
disability, rated 20 percent disabling.  The RO also denied a 
claim of service connection for PTSD.  However, in December 
1998, the RO granted service connection for PTSD and assigned 
a 30 percent rating.  The veteran now appeals for a rating in 
excess of 30 percent for PTSD.

The Board is undertaking additional development on the claim 
for an increased rating for a low back disorder, rated 20 
percent disabling pursuant to authority granted by 67 Fed. 
Reg. 3,099, 3,104 (Jan. 23, 2002) (to be codified at 38 
C.F.R. § 19.9(a)(2)).  When it is completed, the Board will 
provide notice of the development as required by Rule of 
Practice 903.  (67 Fed. Reg. 3,099, 3,105 (Jan. 23, 2002) (to 
be codified at 38 C.F.R. § 20.903.).  After giving the notice 
and reviewing your response to the notice, the Board will 
prepare a separate decision addressing these issues.

The remaining claims will be discussed below.



FINDINGS OF FACT

1.  In July 1971 and February 1986 rating decisions, the RO 
denied the claim of service connection for hepatitis.  The 
veteran did not appeal the adverse actions and thus, they 
became final.

2.  Additional evidence submitted since the February 1986 RO 
decision is cumulative or redundant of evidence previously 
considered, or the additional evidence, by itself or in 
connection with evidence previously assembled, is not so 
significant that it must be considered in order to fairly 
decide the merits of the claim.

3.  The veteran's PTSD is productive of no more than 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks due to symptoms.


CONCLUSIONS OF LAW

1.  The veteran has not submitted new and material evidence 
since the last final RO decision in February 1986, and thus 
the claim of service connection for hepatitis is not 
reopened.  38 U.S.C.A. §§ 5108, 7105 (West 1991 & Supp. 
2001); 38 C.F.R. § 3.156 (2001).

2.  The criteria for a rating in excess of 30 percent for the 
service-connected PTSD have not been met.  38 U.S.C.A. § 1155 
(West 1991 & Supp. 2001); 38 C.F.R. § 4.130, Diagnostic Code 
9411 (2001).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veteran's Claims Assistance Act of 2000

Initially, there has been a significant change in the law 
during the pendency of this appeal.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA).  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 
5107 (West Supp. 2001).  The VCAA eliminated the well-
grounded requirement and modified VA's duties to notify and 
assist claimants.  38 U.S.C.A. §§ 5103, 5103A, 5107(a) (as 
amended).

To implement the provisions of the VCAA, the VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)).  Generally, the provisions of this liberalizing 
law, to include the implementing regulations, are 
"potentially applicable to claims pending on the date of the 
VCAA's enactment."  See Holliday v. Principi, 14 Vet. 
App. 280, 290 (2001); 66 Fed. Reg. 45,620 (Aug. 29, 2001); 
see also Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  
Notably, however, the regulations create an exception to the 
applicability rule with respect to VA assistance in cases of 
claims to reopen a finally decided claim.  66 Fed. Reg. 
45,620 (Aug. 29, 2001).  In effect, this exception applies to 
any claim to reopen a finally adjudicated claim received on 
or after August 29, 2001.  Id.  In addition, the amended 
regulatory provisions of 38 C.F.R. § 3.156(a) redefine the 
term "material evidence" and incorporate an evidentiary 
prerequisite of establishing "a reasonable possibility of 
substantiating the claim," for the purpose of reopening a 
claim.  66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified 
at 38 C.F.R. § 3.156(a)).  The Secretary specifically 
provided that the amendment to section 3.156(a) would be 
applicable to any claim to reopen a finally decided claim 
received on or after August 29, 2001, thereby creating 
another exception to the applicability rule.  Id.  Inasmuch 
as the veteran's request to reopen his claim of service 
connection for hepatitis was received in June 1997, which is 
well in advance of August 29, 2001, the implementing and 
amended regulations, as noted above, do not apply for the 
purpose of determining whether the veteran in this case has 
submitted new and material evidence sufficient to reopen his 
claim.  Id; cf. Karnas v. Derwinski, supra.

That notwithstanding, the regulatory provisions, as 
promulgated by the Secretary to implement the VCAA, do not 
otherwise create an exception to the November 9, 2000, 
effective date, with respect to VA notification in cases of 
claims to reopen a finally decided claim.  66 Fed. Reg. 
45,620.  Thus, it is well to observe that the VCAA and its 
implementing regulations include an enhanced duty on the part 
of VA to notify a claimant of the information and evidence 
needed to substantiate a claim, which does apply to the 
veteran's June 1997 request to reopen his claim of service 
connection for hepatitis.  38 U.S.C.A. § 5103 (as amended); 
66 Fed. Reg. 45,620 (to be codified at 38 C.F.R. § 3.159(b)).

The record reflects that the veteran and his representative 
were provided with a copy of the appealed March 1998 rating 
action, and were provided a Statement of the Case in December 
1998.  These documents provided notification of the 
information and medical evidence necessary to reopen the 
claim.  Moreover, the veteran was also notified of the 
evidence necessary to substantiate his request to reopen the 
claim of service connection for hepatitis in a January 2000 
letter from the RO.  In May 2002, the Board received 
correspondence from the veteran that was sent directly to the 
Board.  In this correspondence, the veteran indicated his 
future plans to undergo treatment for hepatitis, beginning in 
August 2002, at the VA Hospital University Drive in 
Pittsburgh, Pennsylvania.  However, the veteran's plans for 
such treatment still remain tentative at time of the Board's 
receipt of his May 2002 correspondence, and thus do not 
reflect as of the present date that any outstanding VA 
records currently exist.  While Board has a duty to obtain 
specifically identified VA records that by their description 
would be facially relevant to a claim, the Board is not 
obligated to request records that do not exist.  See 66 Fed. 
Reg. 45620, 45631 (Nov. 9, 2000) (to be codified at 38 C.F.R. 
§ 3.159 (c)(2)).  Therefore, the Board concludes that the 
veteran has been advised of the evidence necessary to reopen 
his claim, and the liberalizing law, while not specifically 
cited, has been essentially considered.

Likewise, the Board also concludes that with respect to the 
claim for a higher rating for PTSD, the veteran has been 
advised of the evidence necessary to substantiate his claim.  
The record reflects that the veteran and his representative 
were provided with a copy of the appealed December 1998 
rating action, and were provided a Statement of the Case in 
September 2000.  These documents provided notification of the 
information and medical evidence necessary to substantiate 
the claim.  The RO has also made reasonable efforts to obtain 
relevant records adequately identified by the veteran and has 
scheduled him for VA examinations in December 1997 and in 
August 2000.  Under the circumstances in this case, VA has 
satisfied its duties to notify and assist the veteran, and 
adjudication of this appeal poses no risk of prejudice to the 
veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).


New and Material Evidence to Reopen the Claim of Service 
Connection for Hepatitis

In a July 1971 rating decision, the RO denied the veteran's 
claim of service connection for hepatitis.  The veteran did 
not appeal the adverse determination.  In a February 1986 
rating decision, the RO denied a claim for service connection 
for a liver condition, to include hepatitis.  Again, the 
veteran did not appeal this adverse determination.  See, 
e.g., Ashford v. Brown, 10 Vet. App. 120, 123 (1997).  As 
such, because the veteran did not appeal these adverse 
actions, the RO's July 1971 and February 1986 decisions 
became final.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. 
§§ 3.104(a), 20.302, 20.1103.

With respect to a claim, which has been finally disallowed, 
the law and regulations provide that if new and material 
evidence has been presented or secured, the claim may be 
reopened and the former disposition reviewed.  38 U.S.C.A. 
§ 5108.  "New and material" evidence, for purposes of this 
appeal, is defined as evidence not previously submitted, not 
cumulative or redundant, and which by itself, or along with 
evidence previously submitted, is so significant that it must 
be considered to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a); Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998); see also Evans v. Brown, 9 Vet. App. 273 (1996).

Furthermore, the Court has stated that in determining whether 
the evidence is new and material, the credibility of the 
newly presented evidence is to be presumed.  See 
Kutscherousky v. West, 12 Vet. App. 369, 371 (1999) (per 
curiam) (holding that the "presumption of credibility" 
doctrine, as articulated in Evans v. Brown, 9 Vet. App. 273 
(1996), was not altered by the ruling in Hodge, and continues 
to be binding precedent).  The Board is required to give 
consideration to all of the evidence received since the last 
disallowance of this claim on any basis, in this case, since 
the RO decision dated in February 1986.  See Hickson v. West, 
12 Vet. App. 247, 251 (1999).

Under the laws administered by VA, an injury or disease 
incurred during active service would be deemed to have been 
incurred in the line of duty and not the result of the 
veteran's own misconduct when the person on whose account 
benefits are claimed was, at the time the injury was suffered 
or disease contracted, in active military, naval or air 
service, whether on active duty or on authorized leave, 
unless such injury or disease was a result of the person's 
own abuse of alcohol or drugs.  38 U.S.C.A. § 105(a) (West 
1991); see also 38 U.S.C.A. § 101(16) (West 1991).

Service connection may be granted for a disability resulting 
from an injury or disease, or for aggravation of a 
preexisting injury or disease, contracted in the line of duty 
during active military service, but no compensation shall be 
paid if the disability is a result of the person's own abuse 
of alcohol or drugs.  38 U.S.C.A. § 1110 (West 1991).

When the RO denied the veteran's claim of service connection 
for a liver condition, to include hepatitis in February 1986, 
it determined that the evidence of record did not show that a 
liver condition was incurred in or aggravated by service.  
The RO stated that the evidence showed that hepatitis was the 
result of the veteran's drug usage and that such drug usage 
was determined to be due to willful misconduct.  Evidence on 
file at the time of the February 1986 decision included the 
veteran's service medical records which show that he had a 
drug abuse addiction.  The records indicate that the veteran 
had a history of opium injections in service.  During a 
September 1970 separation examination, the veteran denied any 
jaundice episodes and also denied any liver trouble.  The 
veteran was discharged from service due to his drug 
addiction.  A hospital summary covering the period of May 
1971 to June 1971 was also considered at that time.  This 
report reveals a diagnosis of heroin drug dependency and 
hepatitis (from history).  Physical examination at that time 
indicated the veteran's condition was fairly good and that 
laboratory studies were normal with the exception of a 
transaminase of 356.  The physician stated that the 
transaminase of 356 was no doubt the residual of hepatitis 
from dirty needles.  

Psychiatric reports and hospitalization reports in 1982 and 
in 1985 show that the veteran had a history of substance 
abuse.  In 1985, the veteran gave a history of drug use in 
Vietnam.  He also gave a postservice history of drug use.  
Diagnoses during this time included drug dependence, opiates 
in remission, substance abuse, and drug dependence, now under 
control by enforced incarceration.  In December 1985, the 
veteran underwent a VA examination.  During the examination, 
the veteran gave a history of jaundice in service for which 
he received hospital treatment.  The examiner referenced 
findings in the 1971 hospital report.  Hepatitis by history, 
etiology questionable, question as to whether it is secondary 
to drug use was diagnosed. 

The veteran requested in June 1997, that his claim of service 
connection for hepatitis be reopened.  The RO denied the 
veteran's request to reopen his claim in March 1998.  The 
Board must now examine the evidence submitted since the 
February 1986 RO decision to see if it is new and material to 
the issue at hand.

The Board observes that the evidence submitted since the 
February 1986 RO decision consist of duplicate copies of the 
1971 hospitalization report, duplicate copies 1985 
hospitalization reports, and duplicate copies of service 
medical reports.  Hospitalization, treatment, and examination 
reports from the 1990's to 2000's were also submitted and 
these primarily pertain to disability and diseases other than 
hepatitis.  A few reports, however, note that the veteran had 
hepatitis and that he was being treated for drug addiction.  
Laboratory reports, during this time, show that the veteran 
tested positive for hepatitis C antibody.  The duplicate 
medical reports and the evidence showing that the veteran has 
hepatitis and that he is receiving treatment for drug 
addiction is cumulative of evidence on file at the time of 
the February 1986 final decision.  As such, the evidence is 
not new.  The evidence is also not material, as it does not 
show that the veteran has hepatitis which was incurred in the 
line of duty.

The additional evidence submitted also includes multiple 
statements from the veteran and testimony from a January 2002 
Board hearing.  In multiple statements and during a January 
2002 Board hearing, the veteran asserted that service 
connection for hepatitis was warranted.  He claimed he 
developed a drug addiction in service.  He also claimed that 
his drug addiction caused hepatitis and that such hepatitis 
was incurred in service.  While the veteran's argument may be 
new, it is not material.  The veteran's drug addiction in 
service is considered willful misconduct under the law and a 
disease due to willful misconduct cannot be service-
connected.  Compensation is precluded for diseases caused by 
drug abuse.  Therefore, compensation cannot be paid for 
hepatitis due to the veteran's drug abuse in service.  
38 U.S.C.A. §§ 105(a), 1110; Allen v. Principi, 237 F.3d 1386 
(Fed.Cir. 2001).  Since the additional statements and 
testimony from the veteran do not indicate that his hepatitis 
was incurred in the line of duty as opposed to willful 
misconduct (drug addiction), the additional evidence cannot 
be considered material.

In sum, the additional evidence by itself, or in connection 
with evidence previously assembled, is not so significant 
that it must be considered in order to fairly decide the 
merits of the claim.  38 C.F.R. § 3.156.  Consequently, it 
must be concluded that new and material evidence has not been 
submitted to reopen the claim for service connection for 
hepatitis.


Higher rating for PTSD

In June 1997, the veteran filed a claim of service connection 
for PTSD.  The claim was denied in March 1998.  However, in 
December 1998, the RO granted service connection for PTSD and 
assigned a 30 percent rating, effective from June 10, 1997.  
The veteran appealed for a rating in excess of 30 percent.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

A 30 percent rating for PTSD is assigned when there is 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  A 50 percent 
rating is warranted when there is occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  38 C.F.R. § 4.130, Code 9411.

At the outset, the Board notes that the veteran has a long-
standing history of drug abuse.  The veteran abused drugs in 
service and the record demonstrates that his drug abuse still 
periodically continues.  The evidence does not show that the 
veteran's substance abuse is due to his service-connected 
PTSD.  The evidence shows that such abuse was in existence 
long before he was diagnosed as having PTSD.  There is no 
medical evidence showing that the veteran's PTSD caused his 
substance abuse.  In August 2000, a VA examiner diagnosed 
chronic PTSD moderate to moderately severe, and very severe 
opiate dependence, currently in remission, secondary to 
incarceration, and not completely a direct byproduct of PTSD.  
Since there is no evidence showing that the veteran's drug 
dependency is due to his service-connected PTSD, compensation 
cannot be paid for any disability which is attributed to the 
veteran's drug abuse.  38 U.S.C.A. § 1110; Allen v. Principi, 
237 F.3d 1386 9Fed.Cir. 2001).  The veteran's drug abuse may 
not be considered in support of a claim for a higher rating 
for PTSD.  Id.

Outpatient treatment and examination reports from 1995 to 
2000 and a January 2002 Board hearing show that the veteran 
claims that his PTSD symptoms involves having nightmares, 
sleep disturbance, flashbacks, intrusive memories, feelings 
of guilt and shame, depression, irritability, anger outburst, 
poor memory, poor concentration, and agitation.

With regard to the veteran's industrial history, the record 
demonstrates the veteran has been in and out of prison from 
the 1970's until 2001.  According to the veteran, his prison 
sentences were due to theft charges.  He stated that he 
robbed to support his drug habit.  A February 1995 drug 
rehabilitation hospitalization report notes that the veteran 
had been an unemployed salesman since 1986.  VA examination 
in December 1997 reveals that during and after service, the 
veteran had problems with drug abuse (heroin and opium).  The 
veteran reported that he received drug rehabilitation 
treatment and psychiatric treatment after his discharge from 
service.  After such treatment, the veteran stated that he 
would continue to use drugs.  He reported that he tried to 
work at odd jobs, but that he was usually fired.  He did not 
hold jobs for any length of time.  He was arrested several 
times.  He reported that he was arrested in 1973 for 
burglary.  He stated he burglarized to support his drug 
habit.  He reported that he was incarcerated in 1980, 1983, 
and 1995 for two years.  At the time of the examination, the 
veteran was incarcerated. 

Based on examination findings in December 1997, the veteran 
was diagnosed as having chronic PTSD and substance abuse 
(opium and heroin) on Axis I.  Axis II revealed a diagnosis 
of antisocial personality disorder.  Multiple physical 
impairments were diagnosed on Axis III.  On Axis V, the 
veteran was assigned a global assessment of functioning (GAF) 
score of 45.

The veteran entered the VA vocational rehabilitation program 
in April 1999.  An April 1999 vocational rehabilitation 
report shows that the veteran had a past history of working 
as an iron worker for 6 months, a fork lift operator for 8 
months, and a crane operator for 1.5 years.  A work therapy 
evaluation report covering the period of April to May 1999, 
shows that the veteran was able to work Monday through Friday 
for 7.5 hours a day.  During this time, he worked in the 
print shop and with the VRU/Support.  His duties included 
folding/collating printed material.  It was reported that he 
was able to complete task and his performance was rated fully 
successful.  In May 1999, it was determined that the veteran 
was in the employable range.  A June 1999 report noted that 
the veteran was assigned work in the escort service.  His 
work evaluations reflected satisfactory performance.  In 
August 1999, the veteran worked as a shuttle driver as part 
of the vocational rehabilitation program.  A VA vocational 
specialist stated in September 1999 that the veteran would 
not succeed in obtaining/sustaining full-time competitive 
employment.  She noted that the veteran relapsed with opiates 
and that such was a violation of his parole which may lead to 
a return to jail.  It was suggested that the veteran stay in 
the program longer.  

During a VA examination in August 2000, the veteran reported 
that he had not worked very long in his life.  He stated that 
he had not worked at all since 1988.  He stated that he had a 
history of working as a crane operator, a forklift operator 
and a foundry.  Based on examination findings, the 
psychiatrist diagnosed the veteran as having chronic PTSD 
moderate to moderately severe, and very severe opiate 
dependence, currently in remission, secondary to 
incarceration, and not completely a direct byproduct of PTSD.  
Axis II revealed a diagnosis of chronic severe antisocial 
personality disorder.  The veteran was given a GAF score of 
approximately 55 to 60.  The psychologist stated that the GAF 
score was a reflection of the extent of which the veteran was 
presented with impairment in social, occupational, and 
psychological/emotional adaptability as a result of his PTSD 
alone and not taking into account his character disorder or 
his opiate dependence.  The psychologist stated that the 
veteran's GAF score reflected moderate impairments in these 
areas of human functioning and his symptoms typically 
appeared to be somewhat more pronounced during a period of 
incarceration, as is the usual case with most people in this 
type of situation.

The evidence overall tends to show that the veteran has no 
more than moderate occupational impairment due to PTSD 
symptoms.  The record shows that the veteran's substance 
abuse is a predominate factor in his ability to obtain and 
retain employment.  Vocational rehabilitation records from 
1999 show that the veteran was able to successful complete 
work assignments.  In September 1999, a vocational 
rehabilitation specialist noted some concern that the veteran 
would not succeed in obtaining and sustaining full-time 
employment and in so stating she mentioned that the veteran 
had a tendency to relapse with opiates which could lead to 
his return to jail.

As to the veteran's social history, the record shows that the 
veteran has been married three times.  He states that he has 
three children of whom he has limited or no contact.  In 
1997, he had a GAF score of 45.  However, such score took 
into consideration his nonservice connected substance abuse 
and his personality disorder.  Whereas in August 2000, his 
GAF scores of 55 to 60 represented impairment which was the 
result of the veteran's PTSD alone.  Additionally, reports 
from 1999 show that the veteran's social adaptability allowed 
him to successfully participate in the VA vocational 
rehabilitation program.  Even if the veteran's social 
impairment was more than moderate, his social impairment is 
to be evaluated only as it affects industrial adaptability.  
38 C.F.R. § 4.126.

A review of the mental status examinations of record do not 
show that PTSD symptoms causes occupational and social 
impairment with reduced reliability and productivity due to 
symptoms such as those outlined in the higher 50 percent 
rating. 

Objective findings during a December 1997 VA examination 
revealed that the veteran was brought to the examination by 
two prison guards.  He was restless and had a depressed mood 
and sad affect.  He was cooperative and had good eye contact.  
His speech was clear and coherent.  He was alert and oriented 
times three.  He denied suicidal or homicidal thoughts or 
plans.  His thought process was organized and goal directed, 
with no loose associations or circumstantially or paranoia.  
There was no evidence of hallucinations or delusions.  His 
insight and judgment were questionable.  He had short-term 
memory deficits, poor attention span and concentration.  Axis 
I revealed a diagnoses of chronic PTSD, substance abuse 
disorder, opium and heroin.  Axis II revealed the veteran had 
an antisocial personality disorder.  The veteran's current 
stressor was his incarceration.  Axis V revealed a GAF score 
of 45.

Mental status examination in August 2000 shows that the 
veteran was alert, and oriented in all three spheres.  He was 
in good contact with routine aspects of reality, and showed 
no signs or symptoms of psychosis.  His conversation was 
goal-directed, relevant, coherent and organized.  He seemed 
to overstate the extent of which he was having some 
difficulties and clearly had a perception that all that had 
happened to him since service discharge, including his 
history of criminal behavior, was a direct product of his 
experiences in Vietnam and PTSD.  His approach and perception 
of these things indicated that he took no responsibility for 
any of the decisions that he made.  His affect appeared to be 
somewhat dampened and restricted, but not flattened or 
unresponsive.  His memory and intellect did not appear to 
show any impairments on clinical examination and appeared to 
be of low average capacity at best.  His insight and judgment 
were seriously impaired in terms of a characterological 
defect in view of his perception of blame for all that had 
happened to him in his life.  The examiner reported that the 
veteran's PTSD symptoms alone were represented in a GAF score 
of 55 to 60.

The evidence in the instant case clearly shows that veteran 
does not currently meet the threshold for the next higher 
rating of 50 percent.  The impairment of his insight and 
judgment have been attributed to his character defect and not 
to his service-connected PTSD.  Although he has been found to 
have some short-term memory deficit, there is no indication 
in the record that he has retention of only highly learned 
material or that he forgot to complete tasks.  The evidence 
fails to show that he has occupational and social impairment 
with reduced reliability and productivity as a result of 
symptoms outlined in the criteria for the next higher rating 
of 50 percent.  As previously noted, vocational 
rehabilitation records show that the veteran was able to 
complete task and that any difficulties he may have obtaining 
and sustaining employment is due to his substance abuse 
(which is not service-connected).  It is noted that in 
December 1997, the veteran was assigned a GAF score of 45 
indicating serious symptoms or serious impairment in social, 
occupational or school functioning.  However, it is further 
noted that such score was not based on the veteran's PTSD 
alone.  Such score took into consideration the veteran's 
nonservice-connected personality disorder and substance 
abuse.  When examined in August 2000, the GAF score of 55 to 
60 represented impairment which was the result of the 
veteran's service-connected PTSD alone.  The Board finds that 
the August 2000 GAF score of 55 to 60 (representing moderate 
symptoms or moderate difficulty in social, occupational or 
school functioning) is more probative in determining whether 
a higher rating is warranted for PTSD.  The Board observes 
that the GAF score of 55 to 60 is consistent with the other 
evidence of record, showing no more than moderate social and 
occupational impairment. 

The Board notes that this is an initial rating case, and 
consideration has been given to "staged ratings" since 
service connection was made effective (i.e., different 
percentage ratings for different periods of time).  Fenderson 
v. West, 12 Vet.App. 119 (1999).  However, there appears to 
have been no identifiable periods of time, since the June 
1997 effective date of service connection, when PTSD was less 
or more than 30 percent disabling.  Thus "staged ratings" are 
inapplicable here.

In conclusion, the Board finds that the veteran's overall 
PTSD disability picture most closely approximates the 
criteria for a 30 percent rating, than a 50 percent rating, 
and thus, the lower rating of 30 percent is to be assigned. 
38 C.F.R. § 4.7.  The preponderance of the evidence is 
against a higher rating for PTSD; the benefit-of-the-doubt 
doctrine rule is inapplicable, and the claim must be denied.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App 49 
(1990).






ORDER

New and material evidence to reopen the claim of service 
connection for hepatitis has not been submitted.

A rating in excess of 30 percent for PTSD is denied.



		
	DEBORAH W. SINGLETON
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

